DocuSign Envelope ID: 1F3B9240-663A-41AC-9E3F-8407B9DC851F
                       Case 20-32021 Document 722 Filed in TXSB on 08/13/20 Page 1 of 1




            UNITED STATES BANKRUPTCY COURT
            SOUTHERN DISTRICT OF TEXAS


                                                                                Chapter 11
              In re:
              Whiting Petroleum Corporation, et al.                             Case No. 20-32021
                                          Debtors.
                                                                                (Jointly Administered)


                               TRANSFER OF CLAIM OTHER THAN FOR SECURITY

                    A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. §
            1111(a). Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2) of the Federal
            Rules of Bankruptcy Procedure of the transfer, other than for security, of the claim referenced in
            this evidence and notice.

            Crowell Trucking LLC                                  Whitebox GT Fund, LP
            Name of Transferor                                    Name of Transferee
            Phone: (701) 460-1215                                 Phone: (612) 253-6008
            Last Four Digits of Acct #: N/A                       Last Four Digits of Acct #: N/A

            Name and Address where notices and                    Schedule No: 212193
            payments to transferee should be sent:                Debtor: Whiting Oil and Gas Corporation
                                                                  (20-32022)
            Whitebox GT Fund, LP
            c/o Whitebox Advisors LLC                             Total Amount of Claim: $100,367.49
            3033 Excelsior Blvd, Suite 500                        Transferred Amount of Claim:
            Minneapolis, MN 55416-4675                            $100,367.49
            Attn: Scott Specken




            I declare under penalty of perjury that the information provided in this notice is true and correct
            to the best of my knowledge and belief.
                                                                                 8/13/2020 | 16:15 PDT
            By:______________________________                             Date:____________
            Transferee/Transferee’s Agent Mark Strefling
                                                  Partner & CEO
            Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years,
            or both. 18 U.S.C. 152 & 3571.
